There were two cases bearing the same titles submitted together. These cases are two appeals from judgments of the circuit court of Elmore county, sustaining demurrers to and dismissing petitions by appellant for writs of mandamus directed to the court of county commissioners of Elmore county, and the members thereof, requiring them to make appropriations out of the general fund of the county to pay claims held and owned by appellant against the fine and forfeiture fund of the county. In the first case relief is sought under “An act to regulate the fine and ‘forfeiture fund of Elmore county, and to better provide for the payment of claims against the same,” approved Feb. 18,1895 (Acts of 1894-95, p. 731), and in the second under “An act to regulate the fine and forfeiture fund of Elmore county, and to better provide for the payment of claims registered against said fund by appropriating from the general fund to the fine and forfeiture fund money to pay registered claims against said fine and forfeiture fund and to provide for the payment of fines assessed or forfeitures rendered by a competent court in fine and forfeiture script of said county,” approved Jan. 30, 1897, (Acts, 1896-97, p. 471). The allegations of the petitions are full and specific enough to entitle petitibner to relief under the acts, if they are valid.
To each of these petitions there was a demurrer interposed by the respondents upon the ground that the acts of the legislature in question were unconstitutional. The court sustained the demurrer in each of the cases, and rendered judgments in favor of the respondents in each case. From the judgments in each case the present appeals were prosecuted.
Each of the judgments is affirmed on the authority of Pierce v. Court of County Commissioners, 117 Ala. 569.
Opinion by
Tyson, J.